Title: To Alexander Hamilton from William Ellery, 30 October 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colls Offe. [Newport, Rhode Island] Oct. 30 1792

My bondsmen as Commr of the Loan-Office have applied to me to know whether my bond had been cancelled. It was not in my power to give them positive information. If my accounts as Commr of the Loan-Office have been adjusted and found to be right as I presume they have, I wish that bond may be transmitted to me; unless it is cancelled, or it should be contrary to usage to deliver up bonds under such circumstances. If the latter I should be happy to be made acquainted with the reasons on which such usage is founded. If my accts. have not been adjusted I wish it may be done as soon as possible.
I am, with great consideration   Sir, Yr. most obedt. servant
Wm Ellery
A Hamilton Esqr.
Secry Treasy
